                               United States District Court
                                   EASTERN DISTRICT OF TEXAS
                                       SHERMAN DIVISION

   JEROME DIETZ,                                    §
                                                    §
                  Plaintiff,                        §
                                                    §
   v.                                               §
                                                    §   CIVIL ACTION NO. 4:18-CV-00560
   ZODIAC SEATS US LLC,                             §   JUDGE MAZZANT/JUDGE JOHNSON
                                                    §
                  Defendant.                        §
                                                    §

                    MEMORANDUM ADOPTING REPORT AND
             RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

          Came on for consideration the report of the United States Magistrate Judge in this action,

  this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

  On February 4, 2020, the Magistrate Judge entered proposed findings of fact and

  recommendations (Dkt. #52) that Defendant Zodiac Seats US LLC’s Motion for Summary

  Judgment (Dkt. #28) be denied.

          Having received the Report of the United States Magistrate Judge, and no timely objections

  being filed, the Court is of the opinion that the findings and conclusions of the Magistrate Judge

. are correct and adopts the Magistrate Judge’s report as the findings and conclusions of the Court.

  Accordingly, Defendant’s Motion for Summary Judgment and Brief in Support (Dkt. #28) is

  hereby DENIED.

          IT IS SO ORDERED.

          SIGNED this 20th day of February, 2020.




                                         ___________________________________
                                         AMOS L. MAZZANT
                                         UNITED STATES DISTRICT JUDGE
